Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Response to Amendments

The amendment filed on June 27, 2022, has been entered. Claims 1, 7-11, and 16-19 have been amended; Claims 5-6 and 14-15 have been cancelled. Claims 1-4, 7-13, and 16-20 are pending and are allowable.
                                                 Response to Arguments
Applicant’s arguments and amendments to the claims, see pages 8-10, filed June 27, 2022, with respect to the 35 U.S.C. § 102 rejection based on Izzat (US-20180203124) have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1, 9, 11, 18 and 20  has been withdrawn.
Applicant’s arguments and amendments to the claims, see pages 8-10, filed June 27, 2022, with respect to the 35 U.S.C. § 103 rejection based on Izzat and Zhou (US-11,100,669) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 10 and 19 has been withdrawn.
                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                                          Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
      The art of record, especially Izzat and Zhou,  does not disclose singularly or in combination a system having  “one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: receiving a set of measurements from a sensor of a vehicle, the set of measurements comprising a plurality of data points that represent a plurality of objects in a three- dimensional (3D) space surrounding the vehicle, wherein each data point of the plurality of data points is represented by a set of 3D spatial coordinates; dividing the 3D space into a plurality of pillars, wherein each pillar of the plurality of pillars comprises a slice of the 3D space that extends from a respective portion of a two-dimensional (2D) plane of the 3D space; assigning each data point of the plurality of data points to a pillar in the plurality of pillars; for each data point in each pillar, modifying the 3D spatial coordinates to be relative to a center of the pillar; generating a pseudo-image based on the plurality of pillars, ; detecting the plurality of objects in the 3D space surrounding the sensor based on an analysis of the pseudo-image ; and operating the vehicle based upon the detecting of the plurality of objects in the 3D space surrounding the vehicle”,  as recited in independent system claim 1 and dependent claims 2-4 and 7-10. 
The art of record, especially Izzat and Zhou,  does not disclose singularly or in combination a method performing the actions of  “receiving a set of measurements from a sensor of a vehicle, the set of measurements comprising a plurality of data points that represent a plurality of objects in a three- dimensional (3D) space surrounding the vehicle, wherein each data point of the plurality of data points is represented by a set of 3D spatial coordinates; dividing the 3D space into a plurality of pillars, wherein each pillar of the plurality of pillars comprises a slice of the 3D space that extends from a respective portion of a two-dimensional (2D) plane of the 3D space; assigning each data point of the plurality of data points to a pillar in the plurality of pillars; for each data point in each pillar, modifying the 3D spatial coordinates to be relative to a center of the pillar; generating a pseudo-image based on the plurality of pillars ; detecting the plurality of objects in the 3D space surrounding the sensor based on an analysis of the pseudo-image ; and operating the vehicle based upon the detecting of the plurality of objects in the 3D space surrounding the vehicle, wherein the method is performed by one or more special-purpose computing devices”, as recited in independent method claim 11 and dependent claims 12-13 and 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                      

/RUSSELL FREJD/Primary Examiner, Art Unit 3661